Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was found guilty of assaulting an inmate and committing a sex offense following a tier III disciplinary hearing. The Attorney General has informed this Court that the determination has been reversed administratively and all references thereto have been expunged from petitioner’s institutional record. As such, petitioner has received all the relief to which he is entitled, and the matter must be dismissed as moot (see Matter of Mercer v Artus, 70 AD3d 1073 [2010]; Matter of Burse v Bezio, 69 AD3d 1068 [2010]).
Mercure, J.P., Spain, Lahtinen, McCarthy and Egan Jr., JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.